Exhibit 10.2

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

by and between

THE PHOENIX COMPANIES, INC.

and

VIRTUS INVESTMENT PARTNERS, INC.

Dated as of December 18, 2008



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

 

ARTICLE I DEFINITIONS

   1  

Section 1.01.

  

Definitions

   1  

Section 1.02.

  

Currency

   5

ARTICLE II TRANSITION SERVICE SCHEDULES

   5

ARTICLE III SERVICES

   5  

Section 3.01.

  

Services Generally

   5  

Section 3.02.

  

Service Levels

   6  

Section 3.03.

  

Impracticability

   6  

Section 3.04.

  

Additional Resources

   6

ARTICLE IV OPERATING COMMITTEE

   6  

Section 4.01.

  

Organization

   6  

Section 4.02.

  

Decision Making

   6  

Section 4.03.

  

Meetings

   7

ARTICLE V TERM

   7

ARTICLE VI COMPENSATION

   7  

Section 6.01.

  

Charges for Services

   7  

Section 6.02.

  

Payment Terms

   7  

Section 6.03.

  

Taxes

   8  

Section 6.04.

  

Performance under Ancillary Agreements

   8  

Section 6.05.

  

Error Correction; True-up; Accounting

   8

ARTICLE VII GENERAL OBLIGATIONS

   8  

Section 7.01.

  

Performance Metrics

   8  

Section 7.02.

  

Disclaimer of Warranties

   9  

Section 7.03.

  

Transitional Nature of Services; Changes

   9  

Section 7.04.

  

Responsibilities for Errors; Changes

   9  

Section 7.05.

  

Cooperation and Consents

   9  

Section 7.06.

  

Alternatives

   10  

Section 7.07.

  

Personnel

   10  

Section 7.08.

  

Insurance

   11

ARTICLE VIII TERMINATION

   11  

Section 8.01.

  

Termination

   11  

Section 8.02.

  

Survival

   12  

Section 8.03.

  

Payment

   12

 

i



--------------------------------------------------------------------------------

 

Section 8.04.

  

User ID; Passwords

   12

ARTICLE IX RELATIONSHIP BETWEEN THE PARTIES

   13

ARTICLE X SUBCONTRACTORS

   13  

Section 10.01.

  

Subcontractors

   13  

Section 10.02.

  

Assignment

   13

ARTICLE XI INTELLECTUAL PROPERTY

   14  

Section 11.01.

  

Allocation of Rights by Ancillary Agreements

   14  

Section 11.02.

  

Existing Ownership Rights Unaffected

   14  

Section 11.03.

  

Third Party Software

   14  

Section 11.04.

  

Termination of Licenses

   14

ARTICLE XII NO OBLIGATION

   14

ARTICLE XIII CONFIDENTIALITY

   14  

Section 13.01.

  

Confidentiality

   14  

Section 13.02.

  

Confidential Information

   15  

Section 13.03.

  

Permitted Purpose

   15  

Section 13.04.

  

Disclosure

   15  

Section 13.05.

  

Custody

   15  

Section 13.06.

  

Expiration of Confidentiality Provisions

   15

ARTICLE XIV LIMITATION OF LIABILITY AND INDEMNIFICATION

   16  

Section 14.01.

  

Indemnification

   16  

Section 14.02.

  

Limitation of Liability

   17  

Section 14.03.

  

Provisions Applicable with respect to Indemnification Obligations

   17  

Section 14.04.

  

Survival

   17

ARTICLE XV DISPUTE RESOLUTION

   17

ARTICLE XVI ASSIGNMENT

   18  

Section 16.01.

  

Prohibition of Assignment

   18  

Section 16.02.

  

Assignment to the PNX Group

   18

ARTICLE XVII MISCELLANEOUS

   18  

Section 17.01.

  

Notices

   18  

Section 17.02.

  

Governing Law

   18  

Section 17.03.

  

Judgment Currency

   18  

Section 17.04.

  

Entire Agreement

   18

 

ii



--------------------------------------------------------------------------------

 

Section 17.05.

  

Conflicts

   18  

Section 17.06.

  

Force Majeure

   19  

Section 17.07.

  

Amendment and Waiver

   19  

Section 17.08.

  

Further Assurances

   19  

Section 17.09.

  

Severability

   19  

Section 17.10.

  

Counterparts

   20

 

iii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of December 18, 2008,
by and between The Phoenix Companies, Inc., a Delaware corporation (“PNX”), and
Virtus Investment Partners, Inc., a Delaware corporation (“Spinco” and together
with PNX, the “Parties”, and each individually, a “Party”). Capitalized terms
used but not defined herein shall have the meaning ascribed to them in the
Separation Agreement (as defined below).

RECITALS

WHEREAS, PNX and Spinco have entered into a Separation Agreement, Plan of
Reorganization and Distribution, dated December 18, 2008, pursuant to which the
Parties set out the terms and conditions relating to the separation of the
Spinco Business (such that the Spinco Business is to be held, as at the
Effective Time, directly or indirectly, by Spinco (such agreement, as amended,
restated or modified from time to time, the “Separation Agreement”).

WHEREAS, in connection therewith, PNX and the other members of the PNX Group, on
the one hand, and Spinco and the other members of the Spinco Group, on the other
hand, will provide certain transitional services to each other following the
Distribution Date, subject to the terms and conditions of this Agreement.

WHEREAS, Spinco has entered into an Investment and Contribution Agreement, dated
as of October 30, 2008, by and among Phoenix Investment Management Company
(“PIMCO”), Spinco, Harris Bankcorp, Inc. (“Harris”) and PNX (the “Investment
Agreement”), pursuant to which, among other things, (i) PIMCO contributed all of
the issued and outstanding shares of common stock, par value $0.01 per share, of
Virtus Partners, Inc. (formerly known as Virtus Investment Partners, Inc.) that
PIMCO held to Spinco in exchange for (x) all of the outstanding shares of the
common stock, par value $0.01 per share, of Spinco, (y) 9,783 shares of Series A
Non-Voting Convertible Preferred Stock of Spinco (the “Series A Preferred
Stock”), all of which was sold to Harris subject to the terms and conditions of
the Investment Agreement, and (z) 35,217 shares of Series B Voting Convertible
Preferred Stock of Spinco (the “Series B Preferred Stock”) and (ii) PIMCO will,
after such contribution and immediately after the Distribution, subject to the
terms and conditions of the Investment Agreement, sell to Harris all of the
Series B Preferred Stock owned by PIMCO and exchange all shares of the Series A
Preferred Stock previously delivered to Harris with the same number of shares of
the Series B Preferred Stock in a two-step transaction for an aggregate purchase
price of $35 million.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants contained in this Agreement and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. For the purposes of this Agreement, the following
words and expressions and variations thereof, unless a clearly inconsistent
meaning is required under the context, shall have the meanings specified or
referred to in this Section 1.01:

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by, or is under common control with such first Person as
of the date on which or at any time during the period for when such
determination is being made. For purposes of this definition, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise, and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble to this Agreement and in
Article II.

“Ancillary Agreement” has the meaning set forth in the Separation Agreement.

“Applicable Law” means any applicable law, statute, rule or regulation of any
Governmental Authority or any outstanding order, judgment, injunction, ruling or
decree by any Governmental Authority.

“Business Concern” means any corporation, company, limited liability company,
partnership, joint venture, trust, unincorporated association or any other form
of association.

“Business Day” means any day excluding (i) Saturday, Sunday and any other day
which, in Hartford, Connecticut, is a legal holiday or (ii) a day on which banks
are authorized by Applicable Law to close in Hartford, Connecticut.

“Chief Representative” has the meaning set forth in Section 7.07(c).

“Commercially Reasonable Efforts” means the efforts that a reasonable and
prudent Person desirous of achieving a business result would use in similar
circumstances to ensure that such result is achieved as expeditiously as
possible in the context of commercial relations of the type envisaged by this
Agreement; provided, however, that an obligation to use Commercially Reasonable
Efforts under this Agreement does not require the Person subject to that
obligation to assume any material obligations or pay any material amounts to a
Third Party.

“Confidential Information” has the meaning set forth in Section 13.02.

“Consent” means any written approval, consent, ratification, waiver or other
authorization.

“Contract” means any contract, agreement, lease, license, commitment, consensual
obligation, promise or undertaking (whether written or oral and whether express
or implied) that is legally binding on any Person or any part of its property
under Applicable Law.

“Distribution Date” has the meaning set forth in the Separation Agreement.

“Dollars” or “$” means the lawful currency of the United States of America.

“Effective Time” has the meaning set forth in the Separation Agreement.

 

2



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 8.01.

“Expiration Date” has the meaning set forth in Article V.

“Fair Market Value” means, in relation to the pricing of services under this
Agreement, terms that would be agreed between non-affiliated third parties for
comparable services on a comparable scale, as initially proposed in the
reasonable judgment of PNX and reasonably approved by Spinco.

“Force Majeure Event” has the meaning set forth in Section 17.06.

“Governmental Authority” means any court, arbitration panel, governmental or
regulatory authority, agency, stock exchange, commission or body.

“Governmental Authorization” means any Consent, license, certificate, franchise,
registration or permit issued, granted, given or otherwise made available by, or
under the authority of, any Governmental Authority or pursuant to any Applicable
Law.

“Group” means the PNX Group or the Spinco Group, as the context requires.

“Harris” has the meaning set forth in the Recitals to this Agreement.

“Impracticability” has the meaning set forth in Section 3.03.

“Investment Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Liabilities” has the meaning set forth in the Separation Agreement.

“Operating Committee” has the meaning set forth in Section 4.01.

“Party” has the meaning set forth in the Preamble to this Agreement.

“PIMCO” has the meaning set forth in the Recitals to this Agreement.

“PNX” has the meaning set forth in the Preamble to this Agreement.

“PNX Group” means PNX, its Subsidiaries and Affiliates from time to time after
the Effective Time.

“PNX Group Company” means any Person forming part of the PNX Group.

“PNX Indemnified Parties” has the meaning set forth in Section 14.01.

“Permitted Purpose” has the meaning set forth in Section 13.03.

“Person” means any individual, Business Concern or Governmental Authority.

“Prime Rate” means the rate of interest announced by Bloomberg from time to time
as the “prime rate,” “prime lending rate,” “base rate” or similar reference
rate. In the event the

 

3



--------------------------------------------------------------------------------

Prime Rate is discontinued as a standard, the holder hereof shall designate a
comparable reference rate as a substitute therefor. For purposes hereof, the
Prime Rate as published by Bloomberg at www.Bloomberg.com under “Market Data:
Rates & Bonds: Key Rates” at the close of business on each business day shall be
the Prime Rate for that day and any immediately succeeding non-business day or
days.

“SEC” means the Securities and Exchange Commission.

“Sales Taxes” means any sales, use, consumption, goods and services, value added
or similar tax, duty or charge imposed pursuant to Applicable Law.

“Separation Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Series A Preferred Stock” has the meaning set forth in the Recitals to this
Agreement.

“Series B Preferred Stock” has the meaning set forth in the Recitals to this
Agreement.

“Service(s)” has the meaning set forth in Section 3.01(c).

“Service Manager” has the meaning set forth in Section 7.07(c).

“Service Provider” means PNX or a member of the PNX Group, or Spinco or a member
of the Spinco Group, as the case may be, when it is providing a Service to
Spinco or a member of the Spinco Group, or PNX or a member of the PNX Group, as
the case may be, hereunder in accordance with a Transition Service Schedule.

“Service Recipient” means PNX or a member of the PNX Group, or Spinco or a
member of the Spinco Group, as the case may be, when it is receiving a Service
from Spinco or a member of the Spinco Group, or PNX or a member of the PNX
Group, as the case may be, hereunder in accordance with a Transition Service
Schedule.

“Spinco” has the meaning set forth in the Preamble to this Agreement.

“Spinco Group” means Spinco, its Subsidiaries and Affiliates from time to time
after the Effective Time.

“Spinco Indemnified Parties” has the meaning set forth in Section 14.01.

“Subcontractor” has the meaning set forth in Section 10.01.

“Subsidiary” of any Person means any corporation, partnership, limited liability
entity, joint venture or other organization, whether incorporated or
unincorporated, of which a majority of the total voting power of capital stock
or other interests entitled (without the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by such Person.

“Term” has the meaning set forth in Article V.

 

4



--------------------------------------------------------------------------------

“Third Party” means a Person that is not a Party to this Agreement, other than a
member of the PNX Group or a member of the Spinco Group.

“Transition Service Schedule” has the meaning set forth in Article II.

Section 1.02. Currency. Except as otherwise specified in a Transition Service
Schedule, all references to currency herein are to lawful money of the United
States of America.

ARTICLE II

TRANSITION SERVICE SCHEDULES

This Agreement will govern individual transition Services as requested by either
Spinco or any other member of the Spinco Group, on the one hand, or PNX or any
other member of the PNX Group, on the other hand, the details of which are set
forth in the Transition Service Schedules attached to and forming part of this
Agreement. Each Service shall be covered by this Agreement upon execution of a
transition service schedule in the form attached hereto (each transition service
schedule, a “Transition Service Schedule”).

For each Service, the Parties shall set forth in a Transition Service Schedule
substantially in the form of Schedule 1 hereto, among other things, (i) the time
period during which the Service will be provided if different from the Term of
this Agreement, (ii) a summary of the Service to be provided and (iii) the
method for determining the charge, if any, for the Service and any other terms
applicable thereto. Obligations regarding a Transition Service Schedule shall be
effective upon the later of the Distribution Date or the date of execution of
the applicable Transition Service Schedule. This Agreement and all the
Transition Service Schedules shall be defined as the “Agreement” and
incorporated herein wherever reference to it is made.

ARTICLE III

SERVICES

Section 3.01. Services Generally. (a) Except as otherwise provided herein, for
the Term hereof, PNX and other members of the PNX Group shall provide to Spinco
and the other members of the Spinco Group, and shall cause the other applicable
members of the PNX Group to provide or cause to be provided to Spinco and the
other members of the Spinco Group, the Services described in the Transition
Service Schedule(s) attached hereto identified on such Schedules as Services to
be provided by members of the PNX Group.

(b) Except as otherwise provided herein, for the Term hereof, Spinco and other
members of the Spinco Group shall provide to PNX and the other members of the
PNX Group, and shall cause the other applicable members of the Spinco Group to
provide or cause to be provided to PNX and the other members of the PNX Group,
the Services described in the Transition Service Schedule(s) attached hereto
identified on such Schedules as Services to be provided by members of the Spinco
Group.

(c) The Service(s) described on a single Transition Service Schedule shall be
referred to herein as a “Service.” Collectively, the services described on all
the Transition Service Schedules shall be referred to herein as the “Services.”
PNX and Spinco shall cause the members of their respective Groups to, if
applicable, comply with the terms and conditions set forth in this Agreement or
in the Transition Services Schedules.

 

5



--------------------------------------------------------------------------------

Section 3.02. Service Levels. Except as otherwise provided in a Transition
Service Schedule for a specific service: (i) the Service Provider shall provide
the Services only to the extent such Services are being provided immediately
prior to the Distribution Date and at a level of service substantially similar
to that provided immediately prior to the Distribution Date and (ii) the
Services will be available only for purposes of conducting the business of the
Service Recipient substantially in the manner it was conducted prior to the
Effective Time; provided, however, that nothing in this Agreement will require a
Party to favor the other Party over its other business operations. Except as
otherwise provided in a Transition Service Schedule in respect of a specific
Service, each Party will not be entitled to any new service.

Section 3.03. Impracticability. A Service Provider shall not be required to
provide any Service to the extent the performance of such Service becomes
impracticable as a result of a cause or causes outside the reasonable control of
the Service Provider, including unfeasible technological requirements, or to the
extent the performance of such Services would require the Service Provider to
violate any Applicable Law, or would result in the breach of any license,
Governmental Authorization or Contract (an “Impracticability”).

Section 3.04. Additional Resources. In accordance with Section 7.07 below and
except as specifically provided in a Transition Service Schedule for a specific
Service, in providing the Services, a Service Provider shall not be obligated
to: (i) hire any additional employees; (ii) maintain the employment of any
specific employee; (iii) purchase, lease or license any additional facilities,
equipment or software; or (iv) pay any costs related to the transfer or
conversion of the Service Recipient’s data to the Service Provider or any
alternate supplier of Services.

ARTICLE IV

OPERATING COMMITTEE

Section 4.01. Organization. The Parties shall create an operating committee (the
“Operating Committee”) and shall each appoint one (1) employee to the Operating
Committee for the Term. The Operating Committee will oversee the implementation
and application of this Agreement and shall at all times reasonably and in good
faith attempt to resolve any dispute between the Parties. Each of the Parties
shall have the right to change its Operating Committee member at any time with
employees of comparable knowledge, expertise and decision-making authority.

Section 4.02. Decision Making. All Operating Committee decisions shall be taken
unanimously. If the Operating Committee fails to make a decision, resolve a
dispute, agree upon any necessary action, or if a Party so requests, in the
event of a material breach of this Agreement, a senior officer of PNX and a
senior officer of Spinco, neither of whom shall have any direct oversight or
responsibility for the subject matter in dispute, shall attempt within a period
of fourteen (14) days to conclusively resolve any such unresolved issue.

 

6



--------------------------------------------------------------------------------

Section 4.03. Meetings. During the Term, the Operating Committee members shall
meet, in person or via teleconference, at least once in each week during the
first six (6) months and thereafter on a monthly basis, or less frequently if
agreed by the members of the Operating Committee. In addition, the Operating
Committee shall meet as often as necessary in order to promptly resolve any
disputes submitted to it by any representative of either Party.

ARTICLE V

TERM

The term of this Agreement shall commence on the Distribution Date and end
twelve (12) months following the Distribution Date, unless earlier terminated
under Article VIII or extended as hereinafter provided (the “Term”). Each Party
shall have the right to extend the term of the agreement for a renewal term of
three months upon written notice to the other Party no later than thirty
(30) days prior to the expiration of the initial term (the last day of the
initial term or renewal term, as applicable, the “Expiration Date”). Under
certain circumstances and for certain Services, as specified in the applicable
Transition Service Schedule, each Party shall have the right to extend the term
of the agreement for a second renewal term of three (3) additional months. The
Parties may agree on an earlier expiration date respecting a specific Service by
specifying such date on the Transition Service Schedule for that Service.
Services shall be provided up to and including the date set forth in the
applicable Transition Service Schedule, subject to earlier termination as
provided in Article VIII. It shall be the sole responsibility of the Service
Recipient, upon and after expiration or early termination of this Agreement with
respect to a specific Service, to perform, render and provide for itself (or to
make arrangements with one or more Third Party service providers to perform,
render and provide) such Service, and to do all necessary planning and make all
necessary preparations in connection therewith.

ARTICLE VI

COMPENSATION

Section 6.01. Charges for Services. The Service Recipient shall pay the Service
Provider the charges, if any, set forth on the Transition Service Schedules for
each of the Services listed therein as adjusted, from time to time, in
accordance with the processes and procedures established under Section 7.01
hereof, or, if no such charges are specifically indicated otherwise on a
Transition Service Schedule, the Fair Market Value of the Services. If there is
any inconsistency between the Transition Service Schedule and this Section 6.01,
the terms of the Transition Service Schedule shall govern. The Parties also
intend, having regard to the reciprocal and transitional nature of this
Agreement and other factors, for charges to be easy to administer and justify;
and, therefore, they hereby acknowledge that it may be counterproductive to try
to recover every cost, charge or expense, particularly those that are
insignificant or de minimis.

Section 6.02. Payment Terms. Except as otherwise specified in a Transition
Service Schedule, the Service Provider shall invoice the Service Recipient
monthly (or on such other basis as the Parties may mutually determine) for all
charges pursuant to this Agreement. Such invoices shall specify the Services
provided to the Service Recipient during the preceding month and identifying the
Service fee applicable to each Service so specified, and shall be accompanied by
reasonable documentation or other reasonable explanations supporting such

 

7



--------------------------------------------------------------------------------

charges. Except as otherwise specified in a Transition Service Schedule, the
Service Recipient shall pay, net of applicable withholding tax, if any, the
Service Provider for all Services provided hereunder within thirty (30) days
after receipt of an invoice therefor by wire transfer of immediately available
funds to the account designated by the Service Provider for this purpose. Late
payments shall bear interest at a rate per annum equal to the Prime Rate plus
2.0%, calculated for the actual number of days elapsed, accrued from and
excluding the date on which such payment was due up to and including the date of
payment.

Section 6.03. Taxes. The fees and charges payable by the Service Recipient under
this Agreement and set forth on the Transition Service Schedules shall be
exclusive of any Sales Taxes or excise taxes or any customs or import charges or
duties or any similar charges or duties which may be imposed by any Governmental
Authority in connection with the purchase or delivery of the Services or
materials to the Service Recipient. The Service Recipient shall remit to the
Service Provider any Sales Taxes properly payable to the Service Provider
pursuant to this Agreement. Applicable Sales Taxes shall be indicated by the
Service Provider separately on all of the Service Provider’s invoices. The
Parties shall co-operate with each other to minimize any applicable Sales Taxes
and each shall provide the other with any reasonable certificates or documents
which are useful for such purpose.

Section 6.04. Performance under Ancillary Agreements. Notwithstanding anything
to the contrary contained herein, the Service Recipient shall not be charged
under this Agreement for any obligations that are specifically required to be
performed under the Separation Agreement or any other Ancillary Agreement; and
any such other obligations shall be performed and charged for (if applicable) in
accordance with the terms of the Separation Agreement or such other Ancillary
Agreement.

Section 6.05. Error Correction; True-up; Accounting. The Parties shall agree to
develop, through the Operating Committee or otherwise, mutually acceptable
reasonable processes and procedures for conducting internal audits and making
adjustments to charges as a result of the movement of employees and functions
between the Parties, the discovery of errors or omissions in charges, as well as
a true-up of amounts owed. In no event shall such processes and procedures
extend beyond eighteen (18) months after completion of a Service.

ARTICLE VII

GENERAL OBLIGATIONS

Section 7.01. Performance Metrics. Subject to Sections 3.02 to 3.04 and any
other terms and conditions of this Agreement, each Party shall maintain, and
shall cause the relevant other members of its respective Group to maintain,
sufficient resources to perform their obligations hereunder. Specific
performance metrics for each Party for a specific Service may be set forth in
the corresponding Transition Service Schedule. Where none is set forth, each
Party and the other relevant members of its respective Group shall use
Commercially Reasonable Efforts to provide Services, or to cause the Services to
be provided, in accordance with the policies, procedures, service levels and
practices in effect before the Distribution Date and shall exercise the same
care and skill as each Party exercises in performing similar services for itself
or for the other members of its respective Group. To the extent within the
possession and control of a Service Recipient, such Service Recipient shall
provide, and shall cause the other relevant

 

8



--------------------------------------------------------------------------------

members of its respective Group to provide, the Service Provider with
information and documentation sufficient for the Service Provider and the other
relevant members of its respective Group to perform the Services they are
obligated to perform hereunder as they were performed before the Distribution
Date and shall make available, as reasonably requested by the Service Provider,
sufficient resources and timely decisions, approvals and acceptances in order
that the Service Provider may perform its obligations hereunder in a timely
manner.

Section 7.02. Disclaimer of Warranties. Except as expressly provided in this
Agreement, no Party makes any warranties or conditions, express, implied,
conventional or statutory, including but not limited to, the implied warranties
or conditions of merchantability, of quality or fitness for a particular
purpose, with respect to the Services or other items or deliverables provided by
it or any other member of its respective Group hereunder or any transactions
contemplated herein.

Section 7.03. Transitional Nature of Services; Changes. The Parties acknowledge
the transitional nature of the Services and that a Service Provider may make
changes from time to time in the manner of performing the Services if the
Service Provider is making similar changes in performing similar services for
itself and if the Service Provider provides to the Service Recipient reasonable
notice of the circumstances regarding such changes.

Section 7.04. Responsibilities for Errors; Changes. Except as set forth in
Article XIV and in the case of Service Provider’s gross negligence, bad faith or
willful misconduct, the Service Provider’s sole responsibility to the Service
Recipient:

(a) for material errors or omissions in Services, shall be to furnish correct
information, payment and/or adjustment in the Services, at no additional cost or
expense to the Service Recipient; provided that the Service Provider must
promptly advise the Service Recipient of any such material error or omission of
which it becomes aware; and

(b) for failure to deliver any Service because of Impracticability, shall be to
use Commercially Reasonable Efforts, subject to Section 3.03, to make the
Services available or to resume performing the Services as promptly as
reasonably practicable.

Section 7.05. Cooperation and Consents. The Parties shall, and shall cause the
other relevant members of their respective Groups to, cooperate with each other
in all matters relating to the provision and receipt of Services. Such
cooperation shall include exchanging information, performing true-ups and
adjustments, and obtaining all Third Party Consents, licenses or sublicenses
necessary to permit each Party to perform its obligations hereunder (including
by way of example, not by way of limitation, rights to use Third Party software
needed for the performance of Services). Pursuant to Section 11.03, the costs of
obtaining such Third Party Consents, licenses or sublicenses shall be borne by
the Service Recipient. The Parties shall maintain, and shall cause the other
relevant members of their respective Groups to maintain, in accordance with its
standard document retention procedures, documentation supporting the information
relevant to cost calculations contained in the Transition Service Schedules.

 

9



--------------------------------------------------------------------------------

With respect to those Services that, in the reasonable opinion of a Service
Recipient, relate to matters of internal control over financial reporting and
with respect to which such Service Recipient reasonably believes testing of
certain key controls maintained by the Service Provider is necessary in order to
permit such Service Recipient’s management to perform an adequate assessment of
internal control over financial reporting (and to permit its auditors or
internal auditors to audit its internal control over financial reporting), upon
request by such Service Recipient no later than sixty (60) days before the end
of a calendar year where such management assessment and related audit of its
internal control over financial reporting is actually required for SEC
reporting, the Service Provider and such Service Recipient shall jointly
identify key controls over financial reporting maintained by the Service
Provider. The Service Provider will provide such Service Recipient’s external
and internal auditors access to information, systems and those individuals
responsible for execution of any key controls maintained by the Service Provider
so as to enable the independent auditors or internal auditors to determine such
controls over the practices and procedures relating to the Service Provider’s
performance of such Services under this Agreement are in effect. The Service
Provider will, and will use Commercially Reasonable Efforts to cause its
external and internal auditors to, provide information to such Service Recipient
and the Service Recipient’s external and internal auditors in order to allow
such Service Recipient or the Service Recipient’s internal and external auditors
to perform procedures with respect to key controls which must be tested as part
of such Service Recipient’s management assessment process and required by
generally accepted auditing standards, including, without limitation, PCAOB
auditing standards, and by Section 404 of the Sarbanes-Oxley Act of 2002 and the
rules promulgated and guidance issued thereunder. All expenditures incurred by a
Service Provider in performing its obligations under this paragraph shall be
payable by the Service Recipient.

Section 7.06. Alternatives. If the Service Provider reasonably believes it is
unable to provide any Service because of a failure to obtain necessary Consents,
licenses or sublicenses pursuant to Section 7.05 or because of Impracticability,
the Parties shall reasonably and in good faith cooperate to determine the best
alternative approach. Until such alternative approach is found or the problem
otherwise resolved to the reasonable satisfaction of the Parties, the Service
Provider shall use Commercially Reasonable Efforts subject to Sections 3.02,
3.03 and 3.04, to continue providing the Service. To the extent an agreed upon
alternative approach requires the occurrence of costs or expenditures above and
beyond that which is included in the Service Provider’s charge for the Service
in question, such additional costs and expenditures shall be discussed between
the Parties and, unless otherwise agreed, be borne by the Service Recipient.

Section 7.07. Personnel.

(a) Right to designate and change personnel. The Service Provider will have the
right to designate which personnel it will assign to perform the Services. The
Service Provider also will have the right to remove and replace any such
personnel at any time or designate any of its Affiliates or a Subcontractor at
any time to perform the Services, subject to the provisions of Article X;
provided, however, that the Service Provider will use Commercially Reasonable
Efforts to limit the disruption to the Service Recipient in the transition of
the Services to different personnel or to a Subcontractor. In the event that
personnel with the designated level of experience are not then employed by the
Service Provider, the Service

 

10



--------------------------------------------------------------------------------

Provider will use Commercially Reasonable Efforts to provide such personnel or
Subcontractor personnel having an adequate level of experience; provided,
however, that the Service Provider will have no obligation to retain any
individual employee for the sole purpose of providing the applicable Services.

(b) Financial Responsibility. The Service Provider will pay for all personnel
expenses, including wages, of its employees performing the Services.

(c) Service Managers and Chief Representatives. During the Term of this
Agreement, each Party will appoint (i) one of its employees (the “Service
Manager”) who will have overall responsibility for managing and coordinating the
delivery of the Services and who shall serve as such Party’s representative on
the Operating Committee and (ii) one of its employees for each service as
indicated in each Transition Service Schedule (the “Chief Representative”). The
Service Manager and the Chief Representatives will coordinate and consult with
the Service Recipient. The Service Provider may, at its discretion, select other
individuals to serve in these capacities during the Term of this Agreement upon
providing notice to the other Party. For greater certainty, a Chief
Representative may serve as such in respect of one or more Transition Service
Schedules.

Section 7.08. Insurance. Each Party shall obtain and maintain at its own expense
insurance of the type generally maintained in the ordinary course of its
business. Except as otherwise specified in a Transition Service Schedule, the
Service Provider shall not be required to obtain and maintain any particular
insurance in relation to providing any Service.

ARTICLE VIII

TERMINATION

Section 8.01. Termination. The Service Recipient may terminate any Service, with
or without cause, at any time upon at least sixty (60) days prior notice to the
Service Provider. As soon as reasonably practicable following receipt of any
such notice, the Service Provider shall advise the Service Recipient as to
whether termination of such Service will (a) require the termination or partial
termination of, or otherwise affect the provision of, certain other Services, or
(b) result in any early termination costs, including those related to
Subcontractors. In the event that such termination is expected by the Service
Provider to result in any early termination costs, the Service Provider will
provide to the Service Recipient such information as it has reasonably available
regarding the estimated amount of such costs, which in the case of a
Subcontractor may be based upon information provided by such Subcontractor. Any
early termination costs shall be borne by the Service Recipient as set forth in
Section 8.03. If either will be the case, the Service Recipient may withdraw its
termination notice within five (5) Business Days. If the Service Recipient does
not withdraw the termination notice within such period, such termination will
occur in accordance with the original notice.

In addition, the Parties agree that either Party may terminate this Agreement
(and the corresponding Transition Service Schedule) with respect to a specific
Service upon providing notice to the other Party in the event that an Event of
Default occurs in relation to such other Party, and such termination shall take
effect immediately upon the non-defaulting Party providing such notice to the
other (except as otherwise specified in clause (d) below).

 

11



--------------------------------------------------------------------------------

For the purposes of this Agreement, each of the following shall individually and
collectively constitute an “Event of Default”:

(a) in relation to the Service Recipient, if the Service Recipient defaults in
payment to the Service Provider of any payments which are due and payable by it
to the Service Provider pursuant to this Agreement, and such default is not
cured within thirty (30) days following receipt by the Service Recipient of
notice of such default;

(b) in relation to the Service Provider, if the Service Provider defaults in
payment to the Service Recipient of any payments which are due and payable by it
to the Service Recipient pursuant to this Agreement (if any), and such default
is not cured within thirty (30) days following receipt by the Service Provider
of notice of such default;

(c) either Party breaches any of its material obligations to the other Party
pursuant to this Agreement (other than as set out in paragraphs (a) and
(b) above), and fails to cure it within thirty (30) days after receipt of notice
from the non-defaulting Party specifying the default in reasonable detail and
demanding that it be rectified, provided that if such breach is not capable of
being cured within thirty (30) days after receipt of such notice and the Party
in default has diligently pursued efforts to cure the default within the thirty
(30) day period, no Event of Default under this paragraph (c) shall occur;

(d) either Party (i) is bankrupt or insolvent or takes the benefit of any
statute in force for bankrupt or insolvent debtors, or (ii) files a proposal or
takes any action or proceeding before any court of competent jurisdiction for
its dissolution, winding-up or liquidation, or for the liquidation of its
assets, or a receiver is appointed in respect of its assets, which order, filing
or appointment is not rescinded within sixty (60) days.

Section 8.02. Survival. Notwithstanding the foregoing, in the event of any
termination or expiration with respect to one or more Services, but less than
all Services, this Agreement shall continue in full force and effect with
respect to any Services not terminated or expired.

Section 8.03. Payment. Immediately following the Expiration Date, the Service
Provider shall cease, or cause the other members of the Group to which it
belongs, or its Subcontractors to cease, providing the Services, and the Service
Recipient shall promptly pay or cause the other members of the Group to which it
belongs, to promptly pay all fees accrued pursuant to Article VI but unpaid to
the Service Provider; provided, however, that in case of earlier termination
without cause, the Service Recipient shall in accordance with Section 8.01 above
reimburse the Service Provider only to the extent of the reasonable termination
costs actually incurred by the Service Provider resulting from the Service
Recipient’s early termination of such Services, including those owed to
Subcontractors. The Service Provider will use Commercially Reasonable Efforts to
mitigate any such termination costs.

Section 8.04. User ID; Passwords. The Parties shall use Commercially Reasonable
Efforts upon the termination or expiration of this Agreement or of any specific
Service hereto to ensure that access by one Party to the other Party’s systems
is cancelled.

 

12



--------------------------------------------------------------------------------

ARTICLE IX

RELATIONSHIP BETWEEN THE PARTIES

The Service Provider is and will remain at all times an independent contractor
in the performance of all Services hereunder. In all matters relating to this
Agreement, the Service Provider will be solely responsible for the acts of its
employees and agents, and employees or agents of the Service Provider shall not
be considered employees or agents of the Service Recipient. Except as otherwise
provided herein, the Service Provider will not have any right, power or
authority to create any obligation, express or implied, on behalf of the Service
Recipient nor shall the Service Provider act or represent or hold itself out as
having authority to act as an agent or partner of the Service Recipient, or in
any way bind or commit the Service Recipient to any obligations. Nothing in this
Agreement is intended to create or constitute a joint venture, partnership,
agency, trust or other association of any kind between the Parties or Persons
referred to herein, and each Party shall be responsible only for its respective
obligations as set forth in this Agreement. Neither the Service Provider nor its
employees shall be considered an employee or agent of the Service Recipient for
any purpose, except as expressly agreed by the Parties. The Service Provider
shall have sole responsibility for the supervision, daily direction and control,
payment of salary (including withholding of income taxes and deductions at
source), worker’s compensation, disability benefits and the like of its
employees.

ARTICLE X

SUBCONTRACTORS

Section 10.01. Subcontractors. The Service Provider may, subject to
Section 10.02, engage a “Subcontractor” to perform all or any portion of the
Service Provider’s duties under this Agreement, provided that any such
Subcontractor agrees in writing to be bound by confidentiality obligations at
least as protective as the terms of Section 11.04 of the Separation Agreement
regarding confidentiality and non-use of information, and provided further that
the Service Provider remains responsible for the performance of such
Subcontractor and for paying the Subcontractor. As used in this Agreement,
“Subcontractor” will mean any Person or entity engaged to perform hereunder,
other than employees of the Service Provider or its Affiliates.

Section 10.02. Assignment. In the event of any subcontracting by the Service
Provider to a non-Affiliate of the Service Provider of all or any portion of the
Service Provider’s duties under this Agreement, the Service Provider shall
assign and transfer to the Service Recipient the full benefit of all such
non-Affiliate subcontractor’s performance covenants, guarantees, warranties or
indemnities (if any), to the extent same are transferable or assignable, in
respect of the portion of the Services provided to the Service Recipient
pursuant to such subcontracting; and if any such guarantees, warranties,
indemnities and benefits are not assignable, the Service Provider shall use
Commercially Reasonable Efforts to procure the benefit of same for the Service
Recipient through other legal permissible means. The Service Provider will also
reasonably endeavor to permit the assignment of any Subcontractor engagement to
a Service Recipient or its Affiliates at the request of the Service Recipient
upon termination of Service hereunder.

 

13



--------------------------------------------------------------------------------

ARTICLE XI

INTELLECTUAL PROPERTY

Section 11.01. Allocation of Rights by Ancillary Agreements. This Agreement and
the performance of this Agreement will not affect the ownership of any patent,
trademark or copyright or other intellectual property rights allocated in the
Separation Agreement or any of the Ancillary Agreements.

Section 11.02. Existing Ownership Rights Unaffected. Neither Party will gain, by
virtue of this Agreement, any rights of ownership of copyrights, patents, trade
secrets, trademarks or any other intellectual property rights owned by the
other.

The Service Recipient agrees to reimburse the Service Provider for any
reasonable out-of-pocket expenses arising out of the obligations under this
Section 11.02. The Service Provider hereby waives, and shall cause its employees
to waive, the whole of its and their rights to any copyright material developed
under this Agreement.

Section 11.03. Third Party Software. In addition to the consideration set forth
elsewhere in this Agreement, the Service Recipient shall also pay any amounts
(and applicable Sales Taxes) that are required to be paid to any licensors of
software that is used by the Service Provider (other than as a part of its
normal operations), to the extent that such software is used in connection with
the provision of any Service hereunder, and any amounts (and applicable Sales
Taxes) that are required to be paid by the Service Provider to any such
licensors to obtain the Consent of such licensors to allow the Service Provider
to provide any of the Services hereunder. Subject to the immediately preceding
sentence and to the terms of the Separation Agreement, the Service Provider will
use Commercially Reasonable Efforts to obtain any Consent that may be required
from such licensors in order to provide any of the transition Services
hereunder.

Section 11.04. Termination of Licenses. Any license granted hereunder by the
Service Provider shall terminate ipso facto upon the expiration or early
termination of this Agreement.

ARTICLE XII

NO OBLIGATION

Neither Party assumes any responsibility or obligation whatsoever, other than
the responsibilities and obligations expressly set forth in this Agreement
(including the exhibits and schedules hereto), in the Separation Agreement or in
a separate written agreement between the Parties.

ARTICLE XIII

CONFIDENTIALITY

Section 13.01. Confidentiality. The terms of the Confidentiality provisions set
forth in Article XI of the Separation Agreement shall apply to all confidential
information disclosed in the course of the Parties’ interactions under this
Agreement. This Article XIII of the Agreement sets out additional requirements
regarding confidential information for the purposes of this Agreement.

 

14



--------------------------------------------------------------------------------

Section 13.02. Confidential Information. The term “Confidential Information”
means all business or operational information concerning a Service Recipient
(including (i) earnings reports and forecasts, (ii) macro-economic reports and
forecasts, (iii) business and strategic plans, (iv) general market evaluations
and surveys, (v) litigation presentations and risk assessments, (vi) budgets,
(vii) financing and credit-related information, (viii) specifications, ideas and
concepts for products and services, (ix) quality assurance policies, procedures
and specifications, (x) customer information, (xi) Software, (xii) training
materials and information, and (xiii) all other know-how, methodology,
procedures, techniques and trade secrets related to design, development and
operational processes) which, prior to or following the Effective Time, has been
disclosed by such Service Recipient to the Service Provider, in written, oral
(including by recording), electronic, or visual form to, or otherwise has come
into the possession of, the Service Provider (except to the extent that such
information can be shown to have been (i) in the public domain through no action
of the Service Provider, (ii) lawfully acquired from other sources by the
Service Provider to which it was furnished or (iii) independently developed by
the Service Provider; provided, however, in the case of clause (ii) that, to the
knowledge of the Service Provider, such sources did not provide such information
in breach of any confidentiality obligations).

Section 13.03. Permitted Purpose. The term “Permitted Purpose” means the
provision of a Service by the Service Provider to the Service Recipient under
this Agreement.

Section 13.04. Disclosure. The Service Provider may use Confidential Information
in connection with a Permitted Purpose, provided that for purposes of this
Agreement, Confidential Information shall not be used by the Service Provider
for any purpose other than a Permitted Purpose or in any way that is detrimental
to the Service Recipient. In particular,

(a) the Service Provider shall not disclose any Confidential Information to any
employee of the Service Provider who does not have a need to know such
Confidential Information in order to perform the Permitted Purpose; and

(b) the Service Provider shall not use the Confidential Information other than
for such purposes as shall be expressly permitted under this Agreement.

Section 13.05. Custody. The Confidential Information, including any derivative
documents prepared by the Service Provider, will be held in safe custody and
kept confidential on the terms set forth in this Agreement. Each employee of the
Service Provider who is authorized to have or be aware of Confidential
Information will store that information in his possession in separate paper
and/or electronic files.

Section 13.06. Expiration of Confidentiality Provisions. The obligations of the
Parties under this Article XIII shall survive the expiration or earlier
termination of this Agreement; provided, however, that in any event, the
obligations of the Parties under this Article XIII shall expire on the fifth
anniversary of the expiration or earlier termination of this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE XIV

LIMITATION OF LIABILITY AND INDEMNIFICATION

Section 14.01. Indemnification. PNX shall indemnify, defend and hold harmless
Spinco, each other member of the Spinco Group and each of their respective
directors, officers and employees, and each of the heirs, executors, trustees,
administrators, successors and assignors of any of the foregoing (collectively,
the “Spinco Indemnified Parties”), from and against any and all Liabilities of
the Spinco Indemnified Parties incurred by, borne by or asserted against any of
them relating to, arising out of or resulting from any of the following items
(without duplication):

(a) the breach or the failure of performance by PNX of any of the covenants,
promises, undertakings or agreements which it is obligated to perform under this
Agreement;

(b) death of or injury of any person whomsoever, including but not limited to
directors, officers, employees, servants or agents of Spinco, of another member
of the Spinco Group or contractors, resulting from the acts or omissions of PNX
or its Affiliates under or in connection with this Agreement, to the extent that
such Liabilities are not covered by worker’s compensation;

(c) loss of, or damage to, or destruction of any property whatsoever, including
without limitation, property of Spinco or of another member of the Spinco Group,
resulting from the acts or omissions of PNX or its Affiliates under or in
connection with this Agreement, to the extent such liabilities are not covered
by insurance; or

(d) any claim or assertion that the execution or performance by Spinco of its
obligations under this Agreement violates or interferes with any contractual or
other right or obligation or relationship of PNX to or with any other Person,

caused by, arising out of, or in any way related to this Agreement, but subject
however to the limitations of liability provided in Section 14.02 of this
Agreement.

Spinco shall indemnify, defend and hold harmless PNX, each other member of the
PNX Group and each of their respective directors, officers and employees, and
each of the heirs, executors, trustees, administrators, successors and assignors
of any of the foregoing (collectively, the “PNX Indemnified Parties”), from and
against any and all Liabilities of the PNX Indemnified Parties incurred by,
borne by or asserted against any of them relating to, arising out of or
resulting from any of the following items (without duplication):

(a) the breach or the failure of performance by Spinco of any of the covenants,
promises, undertakings or agreements which it is obligated to perform under this
Agreement;

(b) death of or injury of any person whomsoever, including but not limited to
directors, officers, employees, servants or agents of PNX, of another member of
the PNX Group or contractors, resulting from the acts or omissions of Spinco or
its Affiliates under or in connection with this Agreement, to the extent that
such Liabilities are not covered by worker’s compensation;

 

16



--------------------------------------------------------------------------------

(c) loss of, or damage to, or destruction of any property whatsoever, including
without limitation, property of PNX or of another member of the PNX Group,
resulting from the acts or omissions of Spinco or its Affiliates under or in
connection with this Agreement, to the extent such liabilities are not covered
by insurance; or

(d) any claim or assertion that the execution or performance by PNX of its
obligations under this Agreement violates or interferes with any contractual or
other right or obligation or relationship of Spinco to or with any other Person,

caused by, arising out of, or in any way related to this Agreement, but subject
however to the limitations of liability provided in Section 14.02 of this
Agreement.

Section 14.02. Limitation of Liability. Notwithstanding the provisions of
Section 14.01, the total aggregate liability of a Party to the other Party for
all events, acts or omissions of such Party under or in connection with this
Agreement or the Services provided by such Party hereunder, whether based on an
action or claim in contract, warranty, equity, negligence, tort or otherwise,
shall not exceed an amount equal to the value of the Services payable by such
Party to the other Party under this Agreement; provided that the foregoing limit
shall not apply with respect to any liability arising out of or relating to such
Party’s gross negligence or willful misconduct or the gross negligence or
willful misconduct of its personnel, contractors, subcontractors or agents or
other Persons for which it is responsible under Applicable Law.

In no event shall any member of the PNX Group or the Spinco Group be liable to
any member of the other Group for any special, consequential, indirect,
collateral, incidental or punitive damages, lost profits, or failure to realize
expected savings, or other commercial or economic loss of any kind, however
caused and on any theory of liability (including negligence), arising in any way
out of this Agreement, whether or not such Person has been advised for the
possibility of any such damages; provided, however, that the foregoing
limitations shall not limit either Party’s indemnification obligations for
liabilities to with respect to Third Party Claims as set forth in Article VI of
the Separation Agreement.

Section 14.03. Provisions Applicable with respect to Indemnification
Obligations. Article VI of the Separation Agreement shall apply mutatis mutandis
with respect to any Liability subject to indemnification or reimbursement
pursuant to Article XIV of this Agreement.

Section 14.04. Survival. The rights and obligations of the Parties under this
Article XIV shall survive the expiration or earlier termination of this
Agreement.

ARTICLE XV

DISPUTE RESOLUTION

The Separation Agreement with respect to Dispute Resolution, effective as of the
Effective Time, among the Parties and other parties thereto shall govern all
disputes, controversies or claims (whether arising in contract, delict, tort or
otherwise) between the Parties that may arise out of, or relate to, or arise
under or in connection with, this Agreement or the transactions contemplated
hereby (including all actions taken in furtherance of the transactions
contemplated hereby), or the commercial or economic relationship of the Parties
relating hereto or thereto.

 

17



--------------------------------------------------------------------------------

ARTICLE XVI

ASSIGNMENT

Section 16.01. Prohibition of Assignment. Neither Party shall assign or transfer
this Agreement, in whole or in part, or any interest or obligation arising under
this Agreement except as permitted by Section 7.07(a), Article X and
Section 16.02, without the prior written consent of the other Party.

Section 16.02. Assignment to the PNX Group. PNX may elect to have one or more of
the members of the PNX Group assume the rights and obligations of PNX under this
Agreement.

ARTICLE XVII

MISCELLANEOUS

Section 17.01. Notices. All notices and other communications hereunder shall be
given in the manner set forth in Section 13.02 of the Separation Agreement.

Section 17.02. Governing Law. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Connecticut, without regard to
the conflicts of law rules of such state.

Section 17.03. Judgment Currency. The obligations of a Party to make payments
hereunder shall not be discharged by an amount paid in any currency other than
Dollars, whether pursuant to a court order or judgment or arbitral award or
otherwise, to the extent that the amount so paid upon conversion to Dollars and
transferred to an account indicated by the Party to receive such funds under
normal banking procedures does not yield the amount of Dollars due; and each
Party hereby, as a separate obligation and notwithstanding any such judgment,
agrees to indemnify each other Party against, and to pay to such Party on
demand, in Dollars, any difference between the sum originally due in Dollars and
the amount of Dollars received upon any such conversion and transfer.

Section 17.04. Entire Agreement. This Agreement, the other Ancillary Agreements,
the Separation Agreement and exhibits, schedules and appendices hereto,
including the Transition Services Schedules, and thereto and the specific
agreements contemplated herein or thereby, contain the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter. No agreements
or understandings exist between the Parties other than those set forth or
referred to herein or therein.

Section 17.05. Conflicts. In case of any conflict or inconsistency between this
Agreement and the Separation Agreement, this Agreement shall prevail. In case of
any conflict or inconsistency between the terms and conditions of this Agreement
(excluding, for the purpose of this Section 17.05, any Transition Service
Schedule thereto) and the terms of any Transition Service Schedule, the
provisions of the Transition Service Schedule shall prevail.

 

18



--------------------------------------------------------------------------------

Section 17.06. Force Majeure. No Party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from superior force (“Force Majeure”)
or any act, occurrence or omission beyond its reasonable control and without its
fault or negligence, such as fires, explosions, accidents, strikes, lockouts or
labor disturbances, floods, droughts, earthquakes, epidemics, seizures of cargo,
wars (whether or not declared), civil commotion, acts of God or the public
enemy, action of any government, legislature, court or other Governmental
Authority, action by any authority, representative or organization exercising or
claiming to exercise powers of a government or Governmental Authority,
compliance with Applicable Law, blockades, power failures or curtailments,
inadequacy or shortages or curtailments or cessation of supplies of raw
materials or other supplies, failure or breakdown of equipment of facilities or,
in the case of computer systems, any failure in electrical or air conditioning
equipment (a “Force Majeure Event”). If a Force Majeure Event has occurred and
its effects are continuing, then, upon notice by the Party who is delayed or
prevented from performing its obligations to the other Party, (i) the affected
provisions or other requirements of this Agreement shall be suspended to the
extent necessary during the period of such disability, (ii) the Party which is
delayed or prevented from performing its obligations by a Force Majeure Event
shall have the right to apportion its Services in an equitable manner to all
users and (iii) such Party shall have no liability to the other Party or any
other Person in connection therewith. The Party which is delayed or prevented
from performing its obligations by the Force Majeure Event shall resume full
performance of this Agreement as soon as reasonably practicable following the
cessation of the Force Majeure Event (or the consequences thereof).

Section 17.07. Amendment and Waiver. This Agreement may not be altered or
amended, nor may any rights hereunder be waived, except by an instrument in
writing executed by the Parties. No waiver of any terms, provision or condition
of or failure to exercise or delay in exercising any rights or remedies under
this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, provision,
condition, right or remedy or as a waiver of any other term, provision or
condition of this Agreement.

Section 17.08. Further Assurances. Each Party agrees to use Commercially
Reasonable Efforts to execute any and all documents and to perform such other
acts as may be necessary or expedient to further the purposes of this Agreement
and the relations contemplated hereby. Without limiting the foregoing and the
provisions of the Separation Agreement, each Party shall make available during
normal business hours for inspection and copying by the other Party and such
other Persons as the other Party shall designate in writing, all books and
records in the possession which relate to the Services and which are necessary
to confirm the said Party’s compliance with its obligations under this
Agreement.

Section 17.09. Severability. The provisions of this Agreement are severable and
should any provision hereof be void, voidable or unenforceable under any
applicable law, such provision shall not affect or invalidate any other
provision of this Agreement, which shall continue to govern the relative rights
and duties of the Parties as though such void, voidable or unenforceable
provision were not a part hereof.

 

19



--------------------------------------------------------------------------------

Section 17.10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.

[Signatures appear on following page.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE PHOENIX COMPANIES, INC. By:  

/s/ Peter A. Hofmann

Name:   Peter A. Hofmann Title:   Chief Financial Officer VIRTUS INVESTMENT
PARTNERS, INC. By:  

/s/ George R. Aylward, Jr.

Name:   George R. Aylward, Jr. Title   President

[Signature Page – Transition Services Agreement]